SOMERVILLE, J.
The application is for mandamus, or other remedial writ, to compel the judge of the City Court of Montgomery, sitting in equity, to vacate an order abating a suit brought in that court by the petitioner, R. S. Williams, against one J. R. Pinkston, and refusing to allow its prosecution to be continued in his name jointly with others, who were proposed by the amendment to the bill to be made co-plaintiffs in the cause.
The petitioner had been appointed trustee of his son, one William Thomas Williams, under the provisions of sections 2502-2506 of the Code of 1886 (Code, 1876, §§ 2815-2819), which provide that, “when an unmarried man, over twenty-one years of age, is, by reason of intemperance, unfit to manage his estate, or is wasting or squandering it, and is thereby in danger of being reduced to poverty and want, his brothers, or sisters, or next of kin, or any or either of them, may . . . file their bill in chancery to preserve the estate of such intemperate person from further waste, and for general relief.” — § 2502.
The trustee appointed under this section is charged with authority and duty to “manage and superintend the affairs of the estate, and from the avails thereof provide for the support of such intemperate person, or of his wife and children, in the event he has married after the institution of the suit; *549which support must be suitable to the means and estate c£ such intemperate person.”' — § 2504.
The chancellor is invested with authority to secure the estate against further waste, by injunction or otherwise, pending the proceeding, and may order the estate to be restored to the cestui que trust, on satisfactory proof of his restoration.
The suit of Bobert S. Williams against Pinkston, pending in the City Court, was instituted for the purpose of setting aside a conveyance of land made by the cestui que trust, or ward, to the defendant, after the complainant’s appointment as trustee under the foregoing statute. The ground upon which the suit was declared to be abated was the death of the ward, William Thomas Williams, pendente lite. The co-complainants proposed to be imroduced as parties were heirs of tbe deceased.
The statutes in question are analogous to those regulating the estates of lunatics in England, which are said to have been declaratory of the common law, and which authorized the King to act as “parens patrice — as the person to take care of those who are incompetent to take care of themselves.” This function he exercised through the agency of the Chancery Court, by the appointment of a “committee,” or trustee, who, as said by Lord Bedesdale in Ex parte Fitzgerald, 2 Sch. & Lef. 431, “is considered as a mere bailiff, appointed by the Crown, and under its control, to take care of the property [of the lunatic], acting according to the duty imposed on the Crown, and liable to account, to censure, to punishment, and to be removed, if he shall misconduct himself.” It was said, moreover, to be the duty of the court “to see that the committee [or trustee] does not use his office to the prejudice of the lunatic in his life-time, or of those entitled to his property after his death.” The death of the lunatic was said to determine the trustee’s authority, although he was still subject to the control of the court; and “the court,” it was observed, “ought not to permit the committee [or trustee] to interefere with the title [of the heirs] to the possession. It must consider him in the situation of a bailiff, manager, or receiver; as one who is to act merely officially, and not to interfere in any manner with the rights of third persons, on determination of his authority as committee.” “He continues liable to account, and liable to all the consequences of any misconduct on his part, and to act in delivering possession as the court shall direct.”
*550In Matter of Colvin, 3 Md. Ch. 278, the inquiry arose, as to wbat effect tbe death of tbe lunatic would have on tbe trust; and tbe question is discussed at length. It was held to determine tbe office of tbe committee, “that officer, by tbe death of tbe lunatic, becoming functus officio,” and tbe only power retained oyer him, as such, by the Chancery Court was held to be, to compel him to account, and deliver possession of tbe property, if any be has, as tbe court shall direct. In other words, upon tbe death of tbe lunatic, tbe jurisdiction of chancery remains only to tbe extent, and for tbe purpose of having tbe necessary accounts taken, and directing the fund or estate in possession of tbe trustee to be paid over, or delivered to the party or parties entitled. It was further held, that chancery could not, after the death of tbe lunatic, administer tbe estate for tbe benefit of creditors, or adjudicate questions of conflicting rights between opposing claimants. This is evidently upon tbe ground, that the trust relationship has been extinguished, except for tbe purpose of accounting, and tbe preservation of tbe estate by tbe court pendente Lite.
Tbe same view is taken in Guarard v. Gaillard, 15 S. C. (L. R.) 22; tbe court bolding that tbe committee, invested with tbe full power of management, bad no legal title to tbe property of the lunatic, and that “tbe office of committee expired at tbe death of tbe lunatic.” If in possession, tbe trustee was held, however, to tbe duty of taking care of tbe estate of tbe lunatic, for tbe benefit of those who may have succeeded to tbe inheritance, until ordered by the court to account and give it up, although, it was said, be might act at bis peril without such order.
Mr. Adams, in bis work on Equity, summarizes tbe principle thus: “On tbe death of tbe lunatic, tbe power of administration is at an end, except as to orders which have been already made, or which are consequential on reports or petitions already made or presented. But tbe committee continues under tbe control of tbe court, and will be ordered, on tbe application of tbe lunatic’s heirs, to deliver up the possession of tbe estate.” In a note to the Seventh American Edition, p. 297 (*298), tbe doctrine of tbe Maryland and South Carolina cases above cited is concisely stated, and approved by tbe editor. See, also, Dean's Appeal, 90 Penn. St. Rep. 106; Schouler’s Dom. Relations, 424-425; 1 Lewin on Trusts, 346.
Under tbe principles settled by these authorities, it is clear *551that tbe death of William Thomas Williams, the ward of the trustee, terminated the trust relationship existing between him and the petitioner, as his trustee under the statute, who was clothed only with the power of management and control, not with the legal title of the ward’s estate. The extinguishment of the trust terminated his further power of control, except to take proper care of any trust fund or property in his possession, and to account to the Chancery Court. He had no further power to collect rents, or to sue for possession of the property of the decedent. The suit in question was, therefore, properly ordered by the court to abate.
The court had no authority, after such abatement, to allow the suit to be prosecuted in the name of the heirs. The proposed introduction of entirely new parties complainant was the introduction of a new and distinct cause of action, which is not authorized by the statute of amendments.
The above view of this case renders it unnecessary that we should consider the suggestion as to the invalidity of the chancellor’s decree appointing the petitioner trustee of the ward’s estate. For the purpose of this decision, we have considered that decree to be valid — a point in regard to which there is some doubt.
The application is denied.